DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/11/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
Claim 1 has been amended.
Claims 1, 4-6, 8-9, 12-16, 18-20, 22-23, 26-32 are pending.
Claims 12-16, 18-20, 22-23, 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 4-6, 8-9, and 32 are under examination.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that the pH is about 5.0 +/-0 0.3, which would encompass pH values of 4.7, for example.  However, claim 1 requires a pH range of 4.8 to 7.0, and therefore, claim 9 has a broader scope than the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4-6,8,9, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (WO 2004/001007 A2) in view of Goldenberg et al. (WO 2010/011697 A1) and U.S. 2006/0088523 (Andya et al., of record).
	Yang et al. disclose use of diafiltration and ultrafiltration with a buffering agent such as histidine to obtain an anti CD20 antibody liquid formulation with a concentration greater than 260 mg/ml (see claims 22-41, pages 4-6,12,13,15,21). The filtration solution is free of the agents of claim 5 and 6. The ultrafiltration device is flushed with a buffer (see page 16). Yang et al. teach that the antibody can be obtained at a concentration of 350 mg/ml (see page 13, second paragraph). Yang et al. teach that therapeutic antibodies  can be used at a variety of concentrations between 100-300 mg/ml (see page 2, penultimate paragraph) and that antibodies can be prepared at about 200 mg/ml (see page 13). Yang et al. teach that the concentrated antibody can be used to prepare pharmaceutical compositions containing antibody used at a variety of dilutions (see pages 17 and 18). Yang et al. teaches on page that:
“Concentrated antibody preparations prepared according to the present invention may be used to prepare pharmaceutical formulations by combining a concentrated antibody preparation consisting essentially of an aqueous solution of antibodies and histidine or acetate buffer at a concentration in the range of from about 2 mM to about 48 mM produced according to the disclosed invention with one or more pharmaceutically acceptable carriers to produce a pharmaceutical composition.”.
  In view of the need for antibodies at a variety of concentrations, a routineer would have produced antibody at the highest needed concentration (350 mg/ml or 300 mg/ml, an “intermediated concentration of CI”) then diluted said antibody to achieve other desired “high” concentrations (about 160 mg/ml). Yang et al. teaches use of histidine at ranges of pH and concentrations encompassed by those recited in the present claims (see page 10, 12) wherein the parameters of claim 4 would have been determined via routine optimization. 
Goldenberg et al. teaches the antibody veltuzumab and its wondrous and amazing properties (see Example 14 and [0049]).  
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of about 100 to 200 mg/ml, in a liquid formulation with an amino acid (see [0372] ). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can comprise a surfactant such as polysorbate 20 (see [0376]) and a saccharide such sorbitol or mannitol (see [0102], [0375]).   Andya teaches that said formulations are advantageous since they retard degradation of the antibody (see page 5 in particular).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have created the claimed invention to perform the method of Yang et al., with veltuzumab, because Goldenberg et al. teaches the antibody veltuzumab and its wondrous and amazing properties (see Example 14 and [0049]), and it would be obvious to perform the method made obvious by Yang et al. with veltuzumab as the type of CD20 antibody. One of ordinary skill in the art would have been motivated to do the aforementioned to obtain antibody at different desired concentrations as per Yang et al. without having to perform separate purifications for every desired concentration. In addition, optimization of buffer concentration/pH for purification procedures is routine in the art. One of ordinary skill in the art would have been also been motivated to do the aforementioned to produce veltuzumab for clinical use by adding sorbitol/mannitol and polysorbate 20 to produce the formulation taught by Andya, since the reference teaches that the formulations retard degradation of the antibody. Regarding the specific concentrations of histidine or pH as recited in the present claims, it is noted that they could be obtained with only routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Applicant’s arguments filed 7/11/22 have been fully considered, but they are not persuasive.
Applicant argues that the claims have been amended to recite “consisting essentially of” which limits the scope of the claim to the specified materials and steps and those that do not materially affect the basic and novel characteristics of the claimed invention. 
Applicant has not cited any material or step in the prior art that differs from those recited in the resent claims, or that would materially affect the basic and novel characteristics of the invention.  Furthermore, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." 
Applicant argues that the use of an amino acid as a buffering agent provides unexpected benefits of stabilizing and solubilizing the antibody, citing page 32 lines 25-28 of the instant specification. Applicant argues that the instant specification provides evidence and data demonstrating the unexpected results, as has been previously pointed out during prosecution. Applicant argues that it impossible to compare the claimed invention with the closest prior art, since the cited prior art does not even include the active ingredient, veltuzumab. 
Applicant’s prior responses have been reviewed, however, the only evidence pointed out by Applicant appears to be lines 25-28 of the specification which state that “it has now been found that an anti-CD20 antibody or fragment thereof may be stabilized and solubilized in a liquid formulation at high concentrations by using an aqueous solution comprising an amino acid”.   
This conclusory statement is not sufficient to establish unexpected results, which must be demonstrate based on factual evidence, and the arguments of counsel cannot take the place of evidence in the record.  See MPEP 2144 and 716.012(c). A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  Furthermore, evidence of unexpected results requires a comparison with the closest prior art, and the results must be commensurate in scope with the instant claims.  No such evidence is cited.  
Furthermore, obtaining a stable and soluble antibody preparation is not unexpected base on the cited prior art.  For example, Yang teaches anti-CD20 antibody formulations that are advantageous since they have lower viscosity and reduced aggregation, which is the same as the advantages taught on page 32 of the instant specification, i.e. a stable and soluble anti-CD20 antibody formulation.  Therefore, obtaining increased stability and solubility with a histidine buffer is not unexpected.  Additionally, Andya teaches that the claimed formulations are advantageous since they retard degradation of the antibody (i.e. stabilize). 
Regarding Applicant’s assertion that it is impossible to compare the claimed invention with the closest prior art since the closest prior art does not include the active ingredient veltuzumab, it is not clear why this would be the case. For example, if it is Applicant’s contention that that using veltuzumab in particular, with the antibody preparation method of Yang, provides for unexpected advantages as compared to Yang, this could be established by direct comparison. For example, Applicant could compare the claimed preparation method with veltuzumab, to the antibody preparation method exemplified in pages 21-22 of Yang. 
Applicant further argues that Yang does not teach a preference for histidine, and teaches that histidine and acetate buffers provide the same benefits. Applicant argues that Yang teaches using histidine or acetate buffer, each providing superior results for certain parameters, but effectively teaches that the two are interchangeable.  Applicant cites pages 21-22 of Yang, which teaches that it is acetate buffer that provides the best results compared to histidine regarding aggregation, while histidine provided the best results regarding flow time and viscosity.  Applicant argues that the present claims require histidine buffering reagents, which provide unexpected results for stabilization and solubilization of the antibody. 
The fact that Yang teaches more than one buffer is not persuasive of nonobviousness.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Yang teaches that histidine buffer is advantageous since it lowers viscosity and reduces aggregation (i.e. increases stability and solubilization, see page 15). Regarding Applicant’s citation of pages 21-22 of Yang, it is noted that Yang specifically teaches that both histidine and acetate were advantageous as compared to citrate buffer in reducing aggregation and decreasing turbidity.  For example, Yang states that the “citrate formulated Mab solution had much higher turbidity than acetate and histidine formulated solutions”.  Thus, the ordinary artisan would be expect histidine to decrease turbidity, as specifically taught by Yang.
Applicant argues that the prior art teaches a preference for histidine-acetate buffer, which is precluded by the present claims
Regarding histidine-acetate, it is noted that the references do also teach histidine buffer.  Regardless, the instant specification on page 18 discloses that any mention of histidine also relates to other buffering agents including histidine acetate, and therefore the present claims do encompass histidine-acetate buffer.
	Applicant argues that Andya and Yang teach other antibody formulations and do not focus on anti-CD20, and thereof do not recognize the unexpected benefits of the instant invention.
References may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See MPEP 2123. Regarding the asserted unexpected results, this is not persuasive for the reasons set forth above.  Yang teaches that the antibody preparation method is advantageous since it lowers viscosity and reduces aggregation (i.e. increases stability and solubilization), and teaches the applicably of the method for anti-CD20 antibody.

Claims 1, 3-6, 8-9, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,468,689, in view of Yang et al. (WO 2004/001007 A2) (of record) and U.S. 2006/0088523 (Andya et al., of record).
The ‘689 patent teaches a method of preparing a therapeutic antibody comprising purifying the antibody by column chromatography (i.e. providing a solution containing the antibody in a starting concertation), concentrating the antibody by diafiltration and ultrafiltration to at least 250 or 300 mg/ml (i.e. obtaining a solution having an “intermediate concentration” of at least about 260 mg/ml), and using the concentrated antibody to prepare a high concentration formulation of the antibody comprising polysorbate, said antibody formulation being used for administration to a patient in a solution (i.e. a “desired” high concentration liquid formulation, see claims 1-2, and abstract in particular).  The ‘689 patent teaches that the antibody is veltuzumab (see claim 24).  The ‘689 patent teaches that the polysorbate is added to the concentrated antibody after concentration (see claim 8).  Although not explicitly stated, it would be obvious that this would involve dilution of the concentrated antibody with polysorbate (which is a liquid), and would result in a liquid antibody formulation with the “desired final high concentration” that is subsequently used for treating a patient.  The ‘689 patent also teaches that the antibodies can be formulated for administration to include one or more liquid excipients, and it would be obvious to also add excipients to dilute the concentrated antibody formulation for administration.  Furthermore, addition of such excipients to achieve a concentration of about 160 mg/ml would be routine and well within the purview of the ordinary artisan using routine optimization (see column 30-31 of the ‘689 patent).  The ‘689 patent teaches that the column chromatography used to provide the antibody is performed with a buffering agent and further teaches diafiltration with a buffer solution (see columns 36-37 and 39-40).  The ‘689 patent 39-41).  The ‘689 patent teaches ultrafiltration involving rinsing or flushing with a buffer (see column 41, in particular). 
The disclosures of the ‘689 patent differs from the claimed invention in that it comprises a citrate buffer, and not histidine as a buffer, and does not teach formulating with sorbitol/mannitol.
Yang et al. discloses the use of diafiltration and ultrafiltration with a buffering agent consisting of histidine to obtain an anti CD20 antibody liquid formulation with a concentration greater than 260 mg/ml (see claims 22-41, pages 4-6,12,10-13,15,21 ). Yang et al. teach that the antibody can be obtained at a concentration of 350 mg/ml (see page 13, second paragraph). Yang et al. teaches the use of histidine in the range of 2 to 48 mM and a pH range of 4.5-7.0, and said buffer is free of tonicity modifying agents or surfactant (see page 10-12). Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers (see page 15, in particular). Yang et al. teach that the concentrated antibody can be used to prepare pharmaceutical compositions containing antibody used at a variety of dilutions (see pages 17 and 18). Yang et al. teaches on page that:
“Concentrated antibody preparations prepared according to the present invention may be used to prepare pharmaceutical formulations by combining a concentrated antibody preparation consisting essentially of an aqueous solution of antibodies and histidine or acetate buffer at a concentration in the range of from about 2 mM to about 48 mM produced according to the disclosed invention with one or more pharmaceutically acceptable carriers to produce a pharmaceutical composition.”.
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of about 100 to 200 mg/ml, in a liquid formulation with an amino acid (see [0372] ). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can comprise a surfactant such as polysorbate 20 (see [0376]) and a saccharide such sorbitol or mannitol (see [0102], [0375]).   Andya teaches that said formulations are advantageous since they retard degradation of the antibody (see page 5 in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a buffer consisting of histidine, as taught by Yang et al., for the citrate buffer when performing ultrafiltration in the ‘689 patent. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers. Additionally, one of ordinary skill in the art would have been also been motivated to formulate the resulting antibody by dilution and addition of polysorbate 20, and sorbitol/mannitol as taught by Andya, since the reference teaches that formulating with polysorbate and sorbitol results in a formulation that retards degradation of the antibody. Regarding the specific concentrations or pH recited in the present claims, it is noted that they could be obtained with only routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6,8,9, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15-123, 29-34 of copending US Application No. 14/437902   in view of  Yang et al. (WO 2004/001007 A2) and U.S. 2006/0088523 (Andya et al., of record).
The ‘902 application claims a liquid formulation of veltuzumab at a least 160 mg/ml and comprising a buffer consisting of histidine, polysorbate 20 surfactant at a concentration of 0.1-0.3 mg/ml, 220 mM sorbitol.  The ‘902 application claims histidine at 30 mM and a pH of 5.5 (i.e. about 5.3). It would have been prima facie obvious to one of ordinary skill in the art to prepare the formulation by providing a concentrated antibody formulation in histidine buffer by ultrafiltration, and dilution the concentrated antibody and adding stabilizers as taught by Yang and Andya as set forth above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that the rejection be held in abeyance is acknowledged.
 
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644